    Case: 1:21-cv-02079 Document #: 15 Filed: 07/23/21 Page 1 of 5 PageID #:41




                 IN THE UNITED STATES DISTRICT COURT
             NORTHERN DISTRICT OF ILLINOIS EASTERN DIVISION

IN RE: Anna Colbert                            )      Case No.
                                               )      21-02079
                                               )
      Plaintiff                                )      AMENDED COMPLAINT
                                               )
                                               )
v.                                             )      July Demand Requested
                                               )
      National Credit Systems, Inc.            )      Judge: John Robert Blakey
      3800 Camp Creek Pkw, SW Bld 1800-110
      Atlanta, GA 30331                        )      Magistrate: Susan E. Cox
                                               )
      Defendant                                )
______________________________________________________________________
  Now comes Plaintiff, by and through her attorneys, and, for her Complaint alleges as
                                       follows:

                                       INTRODUCTION

             1. Plaintiff, Anna Colbert, brings this action to secure redress from
                unlawful collection practices engaged in by Defendant, National Credit
                Systems, Inc.. Plaintiff allege violation of the Fair Debt Collection
                Practices Act, 15 U.S.C. Section 1692 et seq. (“FDCPA”).
             2. 15 U.S.C. Section 1692c(b) makes it illegal to share information
                with any third party, not put on the narrow list of exceptions
                stated in 15 U.S.C. 1692c(b)(2). Hunstein v. Preferred Collection
                and Management, Inc., 19-14434, (11th Cir. 2021)
             3. A Debt Collector must cease collection communication with a
                Consumer if the Consumer sends written notice that they won’t pay or
                demands they cease communication. 15 U.S.C. Section 1692c(c)
             4. If a Consumer demands proof of the debt from the Debt Collector,
                within thirty days (30) of receiving the initial collection communication,
                all collection activity must stop until the Debt Collector has sent proof
                of the debt. 15 U.S.C. Section 1692g(b)
                           JURISDICTION AND VENUE
Case: 1:21-cv-02079 Document #: 15 Filed: 07/23/21 Page 2 of 5 PageID #:42




        5. This court has jurisdiction pursuant to 28 U.S.C. Section 1331, 1337,
           1367; and 15 U.S.C. section 1692(d).
        6. Venue is proper because a substantial part of the events giving rise to
           this claim occurred in this District.
                              PARTIES
        7. Plaintiff, Anna Colbert (hereinafter “Plaintiff”) incurred an obligation to
           pay money, the primary purpose of which was for personal, family, or
           household uses (the “Debt”).
        8. Plaintiff is a resident of the State of Illinois
        9. Defendant, National Credit Systems, Inc. (“Defendant”), is a Georgia
           business entity with an address of 3800 Camp Creek Pkwy SW Bldg
           1800-110, Atlanta, GA 30331-6050 operating as a collection agency,
           and is a “debt collector” as the term is defined by 15 U.S.C. Section
           1692a(6).
        10. Unless otherwise stated herein, the term “Defendant” shall refer to
           National.
        11. At some point, the original creditor, transferred this debt to Defendant
           for debt collection.
               ALLEGATIONS APPLICABLE TO ALL COUNTS
        12. The Plaintiff allegedly incurred a financial obligation in the approximate
           amount of $5742.11 (the “Debt”) to an original creditor (the “Creditor”)
        13. The Debt was purchased, assigned or transferred to Defendant for
           collection, or Defendant was employed by the Creditor to collect to
           Debt.
        14. The Defendant attempted to collect the Debt and, as such, engaged in
           “communications” as defined in 15 U.S.C. Section 1692a(2).
        15. On March 5, 2021, Defendant sent an initial communication to Plaintiff.
           See Exhibit A.
        16. On or about March 10, 2021, Plaintiff received said collection letter.
        17. On April 2, 2021, Plaintiff sent a letter in the mail, disputing this debt,
           requesting more information and to stop communicating with her about
Case: 1:21-cv-02079 Document #: 15 Filed: 07/23/21 Page 3 of 5 PageID #:43




           the debt. See Exhibit B.
        18. Since receiving actual notice of the letter described in paragraph 16,
           Defendant has continued communicating with Plaintiff via voice mails.
           See Exhibit C.
                                    15 U.S.C. Section 1692c(b)
        19. Plaintiff incorporates Paragraphs 1-18.
        20. In the Defendant’s collection letter (Exhibit A), it shows in the
           upper left hand area that the letter’s originating address is “Dept
           855 PO Box 4115 Concord, CA 94524”
        21. Upon information and belief, this “Dept 855” is a third party
           “mailing house” that is not affiliated with Defendant.
        22. Defendant has shared information regarding this debt to this
           “Dept 855…” without the Plaintiff’s permission.
        23. Upon information and belief, one or more human beings at this
           “Dept 855” (“mailing house) has seen this information described
           above, regarding Plaintiff.
        24. Defendant has communicated information regarding the debt and
           that the consumer owes this debt to this third party “mailing
           house.”
        25. Defendant has violated 15 U.S.C. Section 1692c(b)(2) by this
           unauthorized communication.
                             15 U.S.C. Section 1692e(8)
        26. Plaintiff incorporates 1-25.
        27. Even if Defendant did not have notice of Plaintiff’s Dispute of this
           debt (and they did).
        28. Defendant did have actual notice when it was served on April 21,
           2021. See Exhibit B
        29. Defendant would have seen the exhibit (Exhibit B) disputing this
           debt.
        30. Defendant went on to report this debt to one or more of Plaintiff’s
           credit bureaus without indicating there was a dispute. See
Case: 1:21-cv-02079 Document #: 15 Filed: 07/23/21 Page 4 of 5 PageID #:44




           Exhibit D.
                                      Standing
        31. Having her phone receive calls (and calls ringing) has been offense
           and annoying to Plaintiff.
        32. Plaintiff exercised her rights under 15 U.S.C. Section 1692c(c), by
           calling her and leaving voice messages, Defendant has violated
           Plaintiff’s right to privacy.
        33. In addition, Plaintiff has Standing as she is alleging that unauthorized
           people were given information about her personal financial situation.
 VIOLATIONS OF THE FDCPA-15 U.S.C. SECTION 1692, et seq.
        34. The Plaintiff incorporates by reference all of the above paragraphs of
           this Complaint as though fully stated herein.
        35. The Defendant’s conduct violated 15 U.S.C. Section 1692e by sending
           a misleading communication to Plaintiff.
        36. The Defendant’s conduct violated 15 U.S.C. Section 1692c(b) sharing
           her information with a third party entity without Plaintiff’s permission.
        37. The Defendant’s conduct violated 15 U.S.C. Section 1692e by
           submitting false information to one or more credit bureaus without
           stating that it was Dispute
                                      JURY DEMAND
        38. Plaintiff demands a trial by jury.
                                      PRAYER FOR RELIEF
        39. Plaintiff demands the following relief:
        WHEREFORE, the Court should enter Judgment in favor of Plaintiff and
        against Defendant for:
                     (1) Statutory damages;

                      (2) Attorney fees, litigation expenses and costs of suit; and

                      (3) Such other and further relief as the Court deems proper.
Case: 1:21-cv-02079 Document #: 15 Filed: 07/23/21 Page 5 of 5 PageID #:45




                                              Respectfully submitted,

                                           /s/ John Carlin__________________
                                             John P. Carlin #6277222
                                             Suburban Legal Group, PC
                                             1305 Remington Rd., Ste. C
                                             Schaumburg, IL 60173
                                             jcarlin@suburbanlegalgroup.com
                                             Attorney for Plaintiff
